 Case 5:19-cr-00130-H-BQ Document 42 Filed 01/22/20                  Page 1 of 3 PageID 225



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                            NO. 5:19-CR-130-0l-H

ArDAN BRUCE-UMBAUGH (01),
   Defendant.


                       SCTIEDULING ORDER FORSENTENCING

       The Court adopts the following schedule for sentencing in this case:

       l.       Sentencing will be on April 23, 2020, at 10:00   AM in the United States

Disuict Court,   1205 Texas   Ave, Lubbock, TX79401.

       2.       The presentence report ("PSR) must be disclosed to the Court, defendant,

defendant's counsel, and the attomey for the govemment by or before March 6,2020.

       3.       Any objection or adoption ofthe PSR's findings and conclusions must be

made in writing and electronically flled no later than March20,2020. Objections must

identif! the specific paragraph or part of the paragraph in the PSR to which objection is

being made.

       4.       Ifobjections affecting the advisory guideline range are made by eithet party,

the opposing party must electronically fiIe a written response to the objections no later than

March27,2020.

       5.       If written objections to the PSR have been timely made, the Probation Office

must disclose any revision or addendum to the PSR no later than April 3,2020.
 Case 5:19-cr-00130-H-BQ Document 42 Filed 01/22/20                 Page 2 of 3 PageID 226



       6.      Any written objections to the PSR addendum must be made in writing and

electronically filed no later than April 10,2020. Objections must idenrifu the specific

paragraph or part ofthe PSR addendum to which objection is being made.

       7.      Any motions regarding departures or variances from the advisory guidelines

range must be filed at least 14 days before sentencing. A11 responses to such motions must

be in writing and filed at least 7 days before sentencing.

       8.      Any other written materials, such   as character letters, other supporting letters,

and sentencing memoranda, must be submitted to the Court at least 7 days before

sentencing.

       9.      Unless specifically stated otherwise, any order continuing the sentencing in

this case automatically extends the associated sentencing deadlines identified herein.

       10.     In any case in which 18 U.S.C.   $$ 3663-64   apply, counsel for the government

shall provide to the U.S. Probation Officer, no later than 5 govemment business days from

the date of this Order, all information necessary for the officer to comply with crime-victim

restitution requtements.

       ll.     If, during the PSR investigation, it is determined that Texas Juvenile Justice

Division (TJJD) records are needed, the Court orders the TJJD to release these records to

the Probation Officer assigned to prepare the PSR, acting in the performance of the officer's

official duties pursuant to Fed. R. Crim. P. 32. The specific records that are to be released

include documents pertaining to the defendant's social history, court-disposition records,

substance abuse ffeatment records, psychological evaluations, other mental health treatment

records, educational records, general health records, adjusffnent-while-incarcerated records,

and release dates fiom the TJJD.
Case 5:19-cr-00130-H-BQ Document 42 Filed 01/22/20   Page 3 of 3 PageID 227



    SO ORDERED.

    DatedJarruary 7rZ2o2o.



                                        WESLEY        RIX
                                          STATES DISTRICT JUDGE
